Citation Nr: 0528611	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  04-32 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a higher disability rating for duodenal ulcer, 
currently evaluated as 40 percent.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel

INTRODUCTION

The veteran served on active duty from May 1969 to June 1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Little Rock, Arkansas.  The RO, in pertinent part, denied 
the claim for a rating in excess of 40 percent for the 
service-connected duodenal ulcer.  

The February 2004 rating decision also denied claims for 
service connection for the following disabilities: post-
traumatic stress disorder (PTSD); hepatitis C; depressive 
disorder; back disability; hypertension; diabetes mellitus; 
amputation above the bilateral knees; and individual 
unemployability.  The veteran filed a notice of disagreement 
(NOD) in February 2004.  The issues were included in the 
August 2004 statement of the case (SOC).  However, in the 
veteran's September 2004 substantive appeal he indicated that 
he was only appealing the claims for a higher disability 
rating for a duodenal ulcer and service connection for PTSD.  

The veteran subsequently withdrew his PTSD claim in February 
2005.  As such, the matter is no longer in appellate status.

The veteran presented testimony before the Board in August 
2005.  The transcript has been obtained and associated with 
the claims folder.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  The duodenal ulcer is not currently productive of severe 
pain only partially relieved by standard ulcer therapy, 
periodic vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment.


CONCLUSIONS OF LAW

1.  The Veterans Claims Assistance Act of 2000 has been 
satisfied.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).

2.  The criteria for a disability evaluation in excess of 40 
percent for a duodenal ulcer have not been met.  38 U.S.C.A. 
§ 1155 9West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.114, 
Diagnostic Code 7305 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In August 2001, VA issued 
regulations to implement the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO did provide the veteran with 
notice of the VCAA in August 2003 and November 2003, prior to 
the initial decision on the claim in February 2004.  
Therefore, the timing requirement of the notice as set forth 
in Pelegrini has been met and to decide the appeal would not 
be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

The RO specifically informed the veteran in the letters as to 
what kind of evidence was needed to substantiate the claim 
for an increased rating for a duodenal ulcer.  The veteran 
was informed that evidence towards substantiating his claim 
would be evidence that his service connected duodenal ulcer 
had increased in severity.  The veteran was further informed 
that this evidence could include a statement from his doctor 
(containing physical and clinical findings), the results of 
any laboratory tests or x-rays, and statements from 
individuals who were able to describe from their knowledge 
and personal observations in what manner his disability had 
become worse.  Moreover, the February 2004 rating decision, 
the August 2004 statement of the case (SOC), and the October 
2004 and February 2005 supplemental statements of the case 
(SSOC), in conjunction with the August 2003 and November 2003 
letters, sufficiently notified the veteran of the reasons for 
the denial of his application and, in so doing, informed him 
of the evidence that was needed to substantiate that claim.  

The veteran was informed of the "fourth element," i.e., to 
provide any evidence in his possession that pertained to the 
claim.  Specifically, he was notified to "[s]end us any 
medical reports you have."  Thus, the Board finds that he 
was fully notified of the need to give to VA any evidence 
pertaining to his claim.  All the VCAA requires is that the 
duty to notify is satisfied and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  As 
noted above, because each of the four content requirements of 
a VCAA notice has been fully satisfied in this case, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error. 

Service medical and personnel records, VA outpatient 
treatment records, reports of VA examination, and private 
medical records have been obtained in support of the claim on 
appeal.  The veteran provided testimony before the Board in 
August 2005.  The transcript has been obtained and associated 
with the claims folder.  At the hearing the veteran submitted 
articles and additional private medical records in connection 
with his claim.  He waived initial consideration of the newly 
submitted evidence by the RO. See VA Form 21-4138 dated 
August 22, 2005.  Thus, a remand for preparation of an SSOC 
is not necessary.

In sum, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist the 
appellant in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Given the development undertaken by the RO and the fact that 
the veteran has pointed to no other evidence, which has not 
been obtained, the Board finds that the record is ready for 
appellate review.  


Analysis

The veteran contends that his service-connected duodenal 
ulcer should be rated in excess of 40 percent disabling.  
Specifically, he testified in August 2005 that a higher 
rating was warranted for symptoms, including abdominal pain 
after meals, daily vomiting, bloating, and weight loss.  

The veteran's duodenal ulcer is currently rated as 40 percent 
disabling under 38 C.F.R. § 4.114, Diagnostic Code 7305, 
providing for a moderately severe duodenal ulcer, less than 
severe with impairment of health manifested by anemia and 
weight loss, or recurrent incapacitating episodes averaging 
10 days or more in duration at least four or more times a 
year.  A 60 percent rating is assigned for severe pain only 
partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment.  38 C.F.R. § 4.114.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The Board has thoroughly reviewed all the evidence of record, 
to include but not limited to service medical records; 
statements of the veteran; reports of VA examination dated 
between 1975 and 2004; VA outpatient treatment and 
hospitalization records dated between 1976 and 2005; private 
medical records from McAuley Health Center, St. Joseph Mercy 
Health System, Dr. HVD, and radiology reports dated in 
February 2005; articles regarding H. pylori and peptic ulcer 
disease (PUD); and the transcript of the veteran's August 
2005 hearing before the Board.  Having carefully considered 
the veteran's contentions in light of the evidence of record 
and the applicable law, the Board finds that the veteran's 
duodenal ulcer more closely approximates the criteria for the 
current 40 percent rating.  In this regard, upon VA 
examination in September 1991, an upper gastrointestinal 
(UGI) series and esophagram revealed no evidence of 
ulceration.  The veteran was diagnosed with a history of 
duodenal ulcer, not found on the current physical 
examination.

VA outpatient treatment records dated in December 2003 
indicate the veteran's weight was stable.  Upon VA 
examination in December 2003, the veteran reported only being 
bothered by vomiting no more than twice a year, which usually 
lasted about one day.  The veteran denied hematemesis, 
melena, diarrhea, or constipation.  The veteran also denied 
surgery for peptic ulcer disease.  Approximately two months 
prior to the examination, the veteran had a feeding 
gastrostomy put in place.  The examiner noted this was 
unrelated to PUD and was the result of developing gangrene, 
which necessitated an amputation of both legs.   The 
veteran's weight was again noted to be stable.  He complained 
of only occasional abdominal cramping.  The veteran was 
diagnosed with chronic PUD. 

VA outpatient treatment records dated in June 2004 indicate 
the veteran had no gastrointestinal complaints.  In October 
2004 the veteran was diagnosed with PUD and a history of H. 
pylori in 1992.  An entry dated in February 2005 revealed the 
veteran complained of only occasional nausea attributed to 
his PUD.  

An UGI with air contrast performed in February 2005 showed 
triangular-shaped collection of contrast extending outward 
from the greater curvature of the body of the stomach 
worrisome for ulceration into a mural-based mass or possibly 
a prior fistula from stomach to colon.  Further evaluations 
were recommended. An ultrasound of the abdomen was slightly 
limited, but otherwise was normal.  A computerized tomography 
(CT) of the abdomen showed the stomach was grossly normal.  
No definite fistulous connection was identified to the colon 
or adjacent small bowel.  There were no abnormal surrounding 
inflammatory changes, edema or abnormal fluid collections 
identified to suggest a walled off perforation.  There were 
no abdominal mass lesions, adenopathy, or abnormal fluid 
collections identified.  The liver, spleen, pancreas, 
kidneys, and adrenal glands were unremarkable. 

The Board notes that laboratory reports from Saint Joseph 
Mercy Health System dated in December 2004 show the tests 
were positive for H. pylori IgG AB.  The treatment provider 
noted the veteran had a stomach infection.  He was treated 
with prescription medications for two weeks.  The veteran 
submitted Internet articles from the National Digestive 
Diseases Information Clearinghouse in support of his claim.  
The article discusses how H. pylori cause PUD.  The article 
also lists the symptoms of an ulcer, how to diagnosis H. 
pylori, the treatment of H. pylori peptic ulcers, and the 
prevention of H. pylori infection.  However, the principles 
discussed in the aforementioned article do not specifically 
relate to this veteran.  Sacks v. West, 11 Vet. App. 314, 317 
(1998) (citing Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996); 
Wallin v. West, 11 Vet. App. 509 (1998).  Further, while 
medical treatise evidence can provide important support when 
combined with an opinion of a medical professional, in the 
instant case, as discussed above, the objective medical 
evidence of record does not indicate that the veteran's 
duodenal ulcer is productive of severe pain only partially 
relieved by standard ulcer therapy, periodic vomiting, 
recurrent hematemesis or melena, with manifestations of 
anemia and weight loss productive of definite impairment.  
Mattern v. West, 12 Vet. App. 222, 228 (1999).  

While the evidence of record, specifically VA outpatient 
treatment records dated in 2003, indicates the veteran has 
anemia and malnutrition, these manifestations are provided 
for in the current 40 percent rating.  38 C.F.R. § 4.114.  
The Board also notes records dated in 2003 indicate the 
veteran was being treated for symptomatology in association 
with alcohol and cocaine dependence.  

The Board has also considered rating the veteran's service-
connected disability under a different Diagnostic Code, but 
finds none that may be assigned on the facts of record or 
which would avail the veteran of a higher disability rating.  
There is no objective medical evidence of severe peritoneum 
adhesions (Diagnostic Code 7301), a severe gastrojejunal 
ulcer (Diagnostic Code 7306), or chronic hypertrophic 
gastritis (Diagnostic Code 7307).  

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993). One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  Any 
change in a Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

The RO did not consider the criteria for assignment of an 
extraschedular evaluation and thus, it did not grant an 
increased evaluation on this basis.  The Court has held that 
the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Board, however, is still obligated to seek all issues that 
are reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law or regulations.

The Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only when circumstances are presented which the VA 
Undersecretary for Benefits or the Director of the VA 
Compensation & Pension Service might consider exceptional or 
unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  In 
the unusual case where the schedular evaluation is found to 
be inadequate, an extraschedular evaluation may be assigned 
commensurate with impairment in the average earning capacity 
due exclusively to the service-connected disability or 
disabilities.  38 C.F.R. § 3.321(b)(1).
The Board finds no evidence that the veteran's duodenal 
ulcer, presented such an unusual or exceptional disability 
picture at any time so as to require consideration of an 
extraschedular evaluation pursuant to the provisions of 38 
C.F.R. § 3.321(b). The schedular rating criteria are designed 
to compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  38 
C.F.R. § 4.1. 

The schedular evaluation in this case was not inadequate.  
There is no evidence of an exceptional disability picture in 
this case.  The veteran has not offered any objective 
evidence of any symptoms due to his duodenal ulcer, which 
would render impractical the application of the regular 
schedular standards.  Consequently, the Board concludes that 
referral of this case for consideration of an extraschedular 
rating is not warranted.  See Floyd v. Brown, 8 Vet. App. 88, 
96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).


ORDER

Entitlement to a disability rating in excess of 40 percent 
for duodenal ulcer is denied.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


